                                                          1r~--:-:·~--1-~-of=·;.::-=·=--=-=-:::..:·
       Case 1:16-cr-00371-RA Document 818 Filed 11/06/19 Page                   4                  =======::i
                                                     1:.    .· ..    .~"'.\ti.:''.~,.   I   l'SUC-SDNY
                                                             '· ' .• ; -,. j:11         I DOC[l\1£:\'T
                                                                                        I ELECTRO
BSF                       Ii   l le I,
                      I ,. XI~'.::·~
                                                ,:         LRATGWBNNl:R
                                                           Tel.: (212) 909-7625
                                                           E-mail: cwenner@bsfll
                                                                                        !      ·     '.\flCALLY FILED
                                                                                           QM-ft'#:::-=------:---:----
                                                                                        ff D \ IF FILED: 11,/ l:, (f cf
                                                           November 5, 20 I 9           ~

BY ELECTRONIC MAIL
                                                                            r~;p;lication granted. The attached exhibit   1
Hon. Ronnie Abrams                                                           shall be filed under seal.
                                                                                                                          '
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York I 0007
                                                                              Ronnie br ms, U.S.D.J.
       Re:      United States v. Galanis, S3 16 Cr. 371 (RA)                  November 6, 20 I 9

Dear Judge Abrams:

         I represent Devon Archer. I write to respectfully the Court's permission for Mr. Archer to
travel on business from November 11 to 20, 2019, to Vietnam, and then with his family on
vacation for Thanksgiving from November 24 to December 2, 2019, to Jamaica. The purpose of
the proposed trip to Vietnam is to attend meetings for a company with which Mr. Archer is
associated relating to its investments and business activities in foreign markets. As has been the
case on each of Mr. Archer's prior travel requests, the Court's Pretrial Services Office consents
to this request. but the Government objects. A copy of Mr. Archer's proposed flight and lodging
information is attached as Exhibit A, which we respectfully request to be filed under seal.

       As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on thirty-one prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates. Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, the Turks and Caicos Islands, Ukraine,
and Serbia. On each and every trip. Mr. Archer has returned on time, and without incident,
demonstrating that he is no risk of flight. In particular:

       •     On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •     On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
             travel on business to Latvia.

       •     On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
             China.

       •     On October 17, 2016. Your Honor permitted Mr. Archer to travel on business to
             England and Lithuania. On October 21, 2016, Your Honor further granted
             permission for Mr. Archer to modify his itinerary to include business travel to
             Russia.

       •     On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Spain.
Case 1:16-cr-00371-RA Document 818 Filed 11/06/19 Page 2 of 4


                                                                                  Page 2


•   On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
    Vietnam and China. On January 17, 2017, Your Honor further granted permission
    for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

•   On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
    Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
    with him, she was permitted to retain her passport because she had a separate
    international trip planned for the same time.

•   On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
    Russian and London. Mr. Archer's wife and his oldest child were permitted to join
    him in London for that leg of his trip.

•   On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
    Philippines. On that occasion Mr. Archer's family did not surrender their passports
    because, although they did not travel with him, Mr. Archer's wife and children were
    out of the country on vacation at the same time.

•   On May 9. 2017, Your Honor permitted Mr. Archer to travel on business to London.

•   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

•   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
    Philippines and China.

•   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
    with one of his children.

•   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
    China, Vietnam, the Philippines, and Kazakhstan.

•   On January 23, 2018. Your Honor permitted Mr. Archer to travel on business to
    China, Hong Kong, and the United Arab Emirates.

•   On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
    Mexico.

•   On March 28, 2018. Your Honor permitted Mr. Archer to travel on business to
    China.

•   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
    Mr. Archer to travel on business to Ukraine.

•   On September 14, 2018. Your Honor permitted Mr. Archer to travel on business to
    London.
      Case 1:16-cr-00371-RA Document 818 Filed 11/06/19 Page 3 of 4


                                                                                             Page 3


        •   On December 26, 20 l 8, Your Honor permitted Mr. Archer, his wife, and their three
            small children to travel to Jamaica on vacation.

        •   On .January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
            England and France.

        •   On February l 7, 20 l 9, Your Honor permitted Mr. Archer to travel on business to
            Singapore, Indonesia, and Hong Kong.

        •   On March 20, 2019, Your l Ionor permitted Mr. Archer and his family to travel to the
            Turks and Caicos Islands on vacation.

       •    On April 16, 2019, Your Honor permitted Mr. Archer and his family to travel
            Mexico on vacation.

       •    On June 3, 2019, Your Honor permitted Mr. Archer to travel on business to Mexico.

       •    On June 17, 2019, Your 1-!onor permitted Mr. Archer to travel on business to
            England.

       •    On July IO and 12, 20 l 9, Your Honor permitted Mr. Archer to travel on business to
            England and Latvia.

       •    On August 8, 2019, Your Honor permitted Mr. Archer to travel on business to
            Mexico.

       •    On August 30, 2019, Your Honor permitted Mr. Archer to travel on business to
            China.

       •    On September 17, 20 I 9, Your Honor permitted Mr. Archer to travel on business to
            Mexico, the Philippines, Serbia, and England.

       •    On October 17, 2019, Your Honor permitted Mr. Archer to travel on business to
            England.

[See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, l 48, I 62, 166, 179, 182, 185, 189, 236, 305, 316,
363,560,620, 711, 715, 730, 738, 745, 770, 774, 776, 778,780,793,804,808, and 814.]

        If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
previously signed is still effective. Accordingly, l respectfully request permission for Mr. Archer
to take the trips described in the attached exhibit.
      Case 1:16-cr-00371-RA Document 818 Filed 11/06/19 Page 4 of 4


                                                                       Page 4


      Thank you for your consideration of this request.

                                                   Respectfully,

                                                    /s/ Craig Wenner
                                                   Craig Wenner

cc:   BY ELECTRONIC MAIL

      AUSAs Rebecca Mermelstein and Negar Tekeei
      U.S. Pretrial Services Officer Andrew R. Kessler-Cleary
